Exhibit 10.10

THE SHARES OF COMMON STOCK REFERRED TO IN THIS SUBSCRIPTION AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER
APPLICABLE STATE SECURITIES ACT.

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made effective as of July 22,
2013, by and between GRAYMARK HEALTHCARE, INC., an Oklahoma corporation (the
“Company”), and ARVEST BANK, an Arkansas banking corporation (the “Bank”) with
reference to the following circumstances:

A. The Bank, the Company (as a Borrower), and the Guarantors and other Borrowers
thereto, previously entered into an Amended and Restated Loan Agreement dated
effective December 17, 2010, as amended by the First Amendment to Loan Agreement
dated January 1, 2012, the Second Amendment to Loan Agreement dated effective
June 30, 2012, and the Third Amendment to Loan Agreement dated effective
October 12, 2012 (the “Prior Agreement”).

B. The Company is indebted to the Bank under (i) the Amended and Restated
Promissory Note, in the original principal amount of $15,000,000.00 dated
June 30, 2010, and (ii) the Second Amended and Restated Promissory Note, in the
original principal amount of $30,000,000.00, dated June 30, 2010 (collectively,
together with any amendments, renewals or extensions thereto, the “Prior
Notes”).

C. The Bank, the Company and others have agreed, pursuant to a Loan
Restructuring Agreement dated of even date herewith, to restructure the loan
evidenced by the Prior Notes and enter into certain other transactions,
including (i) the issuance of a $6,000,000.00 subordinated participation by the
Bank to the Company in the restructured loan, and (ii) the Company’s issuance of
13,333,333 shares of the Company’s common stock to the Bank pursuant to this
Agreement.

Now, therefore, in consideration of the restructuring of the loan evidenced by
the Prior Notes, the issuance of the subordinated participation by the Bank to
the Company, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Subscription. The Bank hereby subscribes to purchase 13,333,333 shares (the
“Shares”) of the Company’s Common Stock, with a par value of $0.0001 per share.

2. Participation. In exchange for the Shares, the Bank agrees to issue to the
Company a $6,000,000.00 subordinated participation (the “Participation”) in the
loan (the “Loan”) made pursuant to that certain Second Amended and Restated Loan
Agreement (the “Loan Agreement”) by and among SDC Holdings, LLC (“SDC”),
ApothecaryRx, LLC (together with SDC, the “Borrowers”), the Company, Stanton M.
Nelson and the Bank, dated as of July 22, 2013, and evidenced by the Amended and
Restated Promissory Note in the principal amount of $10,691,261.71, dated as of
July 22, 2013, made by the Borrowers in favor of the Bank.



--------------------------------------------------------------------------------

3. Deliveries. Upon the execution and delivery by the Company and the Bank of
this Agreement and a Participation Agreement in form and substance acceptable to
the parties documenting the Participation, (i) the Company shall deliver to the
bank a duly executed stock certificate registered in the Bank’s name
representing the Shares, and (ii) the Bank shall be treated for all purposes as
a record holder of such Shares and the Company shall record the issuance of such
Shares in its stock register.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Bank that:

 

  4.1 Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Oklahoma
and has the requisite corporate power and authority to carry on its business as
now conducted and as proposed to be conducted. The Company is duly qualified to
transact business in each jurisdiction in which the character of its business
makes such qualification necessary, except where the failure to be so qualified
would not have a material adverse effect on the business operations or financial
condition of the Company and its subsidiaries taken as a whole.

 

  4.2 Authorization. The Company has the requisite corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and to issue and sell the Shares. All corporate action on the part of the
Company necessary for (i) the authorization, execution, delivery and performance
by the Company of this Agreement, and (ii) the authorization, issuance and
delivery by the Company of the Stock being sold under this Agreement has been
taken.

 

  4.3 Binding Obligation. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with the terms
hereof, subject to bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer, preferential transfer or
distribution laws and other similar laws now or hereafter in effect relating to
or affecting the rights of creditors generally and general principles of equity.

 

  4.4 Non-Contravention. The execution and delivery by the Company of this
Agreement, the performance by the Company of its obligations under this
Agreement and the issuance and sale of the Shares will not conflict with or
result in any violation of or default under (i) any provisions of the
Certificate of Incorporation or Bylaws of the Company, each as amended and
currently in effect (collectively, the “Governing Documents”), (ii) any
provision of any agreement or other instrument to which the Company is a party
or by which the Company or any of its properties are bound, or (iii) any
applicable statutes, laws, regulations and executive orders of the United States
(including, without limitation, any administrative, regulatory or judicial body
thereof) and all states having jurisdiction over the Company’s business,
properties or assets.

 

-2-



--------------------------------------------------------------------------------

  4.5 Capitalization. Immediately prior to the Closing, the authorized capital
of the Company consists solely of 500,000,000 shares of Common Stock, of which
16,770,079 shares are issued and outstanding and 10,000,000 shares of Preferred
Stock, none of which are issued or outstanding. Immediately after the Closing
(including the closing of all of the transactions contemplated by the Loan
Agreement), the authorized capital of the Company will consist solely of
500,000,000 shares of Common Stock, of which 163,203,276 shares will be issued
and outstanding and 10,000,000 shares of Preferred Stock, none of which are
issued or outstanding. The rights, preferences, powers and privileges of the
Common Stock are as stated in the Certificate of Incorporation.

 

  4.6 Validity of Stock. The Shares, when issued, sold and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid
and nonassessable, and free and clear of all liens and encumbrances.

 

  4.7 No Contractual Restriction. The Shares are unrestricted and freely
transferable, including by over-the-counter or private transactions, subject
only to restrictions imposed by applicable state and federal securities laws.
For so long as the Bank holds any of the Shares, the Company will not take any
action that would in any way restrict the transferability of the Shares.

 

  4.8 No Preemptive Rights. Except as set described on Schedule 4.8, there are
not authorized or outstanding any options, warrants, phantom stock, stock
appreciation rights, preferential rights to acquire, or similar rights
(including, without limitation, conversion or preemptive rights) or agreements
or arrangements for the issuance by the Company or the purchase or acquisition
from or by the Company of any shares of its capital stock or other voting
securities or any securities convertible into or exchangeable or exercisable for
any shares of the Company’s capital stock or other voting securities.

5. Representations and Warranties of the Bank. The Bank represents and warrants
to the Company that:

 

  5.1 Investment Intent. The Bank is acquiring the Shares and will receive and
hold the Shares for its own account and for investment purposes only and not
with a view to, or in connection with, a distribution of any part or all of the
Shares and will not sell, transfer, assign, encumber or otherwise dispose of the
Shares in the absence of an exemption from the registration requirements under
the Securities Act of 1933, as amended (the “1933 Act”), and applicable state
securities laws. In connection with the transfer of any Shares the Bank will
need to deliver an opinion of counsel, which opinion must be satisfactory to the
Company, to the Company’s transfer agent opining to such exemption.

 

  5.2 Accredited Investor. The Bank is an accredited investor as defined in Rule
501(a) of the Securities Act of 1933.

 

  5.3 Securities Legend. The Bank understands that each certificate evidencing
the Shares to be issued to the undersigned will bear a restrictive legend
substantially in the form:

 

-3-



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, THE OKLAHOMA SECURITIES ACT OR THE
SECURITIES LAWS OF ANY OTHER STATE. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED FOR VALUE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OF THEM UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND/OR THE SECURITIES LAWS OF ANY OTHER STATE OR AN OPINION OF COUNSEL OR OTHER
DOCUMENTATION SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT OR ACTS.

 

  5.4 Reliance. The undersigned is aware that the Company will rely upon the
representations and warranties set forth herein, in part, in determining whether
the issuance of the Shares meets the conditions specified in Rule 506 and other
provisions of Regulation D promulgated under the 1933 Act and under exemptions
available from the registration or qualification requirements under applicable
state securities laws.

6. Miscellaneous.

 

  6.1 Notice. All notice or other communications given or made hereunder will be
in writing and will be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the undersigned at the address set
forth below the undersigned’s signature on the last page of this Agreement and
to the Company at the address set forth at the outset of this Agreement.

 

  6.2 Governing Law. This Agreement will be construed in accordance with and
governed by the laws of the State of Oklahoma without regard to the principles
of conflicts of law embodied therein.

 

  6.3 Entire Agreement. This Agreement and the Governing Documents constitute
the entire agreement between the parties with respect to the subject matter
hereof and this Agreement may be amended only by a writing executed by all
parties.

 

  6.4 Binding Effect. This Agreement will be binding upon and inure to the
benefit of the undersigned and all other persons who may hereafter acquire
Shares and the heirs, executors, administrators, successors and assigns of all
such subscribers and partners.

 

  6.5 Capitalized Terms. Capitalized terms not defined herein have the meaning
ascribed to such terms in the Loan Agreement.

 

  6.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. Executed
counterparts of this Agreement delivered via facsimile or electronic mail shall
have the same binding effect as originals.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.

 

BANK:

ARVEST BANK, an Arkansas banking corporation

By:   /s/ Bradley W. Krieger  

Bradley W. Krieger, Executive Vice

President and Regional Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.

 

COMPANY:

GRAYMARK HEALTHCARE, INC., an

Oklahoma corporation

By:   /s/ Stanton M. Nelson   Stanton M. Nelson, CEO



--------------------------------------------------------------------------------

Schedule 4.8

The Company has outstanding, or in connection with the closing of the financing
of and acquisition of the surgical hospital and outpatient surgery center
businesses of Foundation Healthcare Affiliates intends to issue the following
shares of common stock, options or warrants:

The Company has authorized its 2008 Long-Term Incentive Plan with an original
authorization of 2,750,000 shares of which 1,571,208 remain available for
issuance. Options covering 562,500 shares have been granted and remain
outstanding.

The Company has outstanding warrants covering 8,572,418 shares. Due to the
currently proposed transactions, up to an additional 1,123,972 shares may be
exercisable under these warrants due to the application of the anti-dilution
provisions thereof.

In connection with the currently proposed transactions, the Company expects to
issue 114,500,000 shares to Foundation Healthcare Affiliates.

The Company expects to issue Roy T. Oliver, or an entity controlled by him,
17,970,295 shares in connection with the conversion of indebtedness by the
Company to Mr. Oliver and the payment of approximately $5.8 million to Arvest
Bank on behalf of the Company.

The Company expects to issue Arvest Bank 13,333,333 shares in connection with
the purchase of a $6 million participation interest in the Company’s credit
facility with Arvest.

The Company expects to issue up to 1.520,000 shares (assuming full issuance) in
connection the private placement of preferred interests in a subsidiary of
Graymark with the proceeds thereof to be used in connection with the
consummation of the Foundation transactions for the restructuring of preferred
interests in certain Foundation subsidiaries being acquired.

The Company expects to issue warrants to holders of the preferred interests
subject to the restructuring described above covering 7,750,000 shares.